UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2340


TECLE FESSEHAYE SEBHATU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2012                 Decided:   May 24, 2012


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tecle Fessehaye Sebhatu, Petitioner Pro Se. Mona Maria Yousif,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tecle    Fessehaye          Sebhatu,         a    native    and    citizen       of

Eritrea,   petitions         for    review        of   an    order    of    the     Board   of

Immigration     Appeals       (“Board”)       denying        his     motion    to    reopen.

Because Sebhatu fails to raise any arguments that challenge the

propriety of the Board’s denial of his motion to reopen in his

informal   brief,       we   find     that    he       has   failed    to    preserve       any

issues for review.           See 4th Cir. R. 34(b) (directing appealing

parties to present specific arguments in an informal brief and

stating that this court’s review on appeal is limited to the

issues   raised    in    the       informal       brief).         Accordingly,       we   deny

Sebhatu’s pending motion for appointment of counsel and deny the

petition for review for the reasons stated by the Board.                              See In

Re:   Sebhatu   (B.I.A.        Nov.    8,     2011).         We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           PETITION DENIED




                                              2